United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, ROGUE RIVER BASIN
PROJECT, Trail, OR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-1474
Issued: December 18, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On June 10, 2013 appellant filed a timely appeal from a May 21, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) that affirmed an April 16, 2012 OWCP
decision in which appellant’s compensation benefits were terminated effective April 17, 2012.
The claim was docketed as No. 13-1474.
The Board has duly considered the matter and finds that this case is not in posture for
decision. Upon review of the case record submitted by OWCP, the Board finds that the record
before it is incomplete. The instant case includes two OWCP files, for a January 18, 1989 injury
accepted for low back strain with subluxations, adjudicated under file number xxxxxx776, and
for an April 5, 1990 injury accepted for a herniated disc at L4-5, adjudicated under file number
xxxxxx702.
The imaged record transmitted by OWCP indicates that the combined record in this case
includes an investigative DVD. The record further indicates that the DVD was forwarded to
Dr. Mitchell Weinstein, a Board-certified neurosurgeon who provided a second-opinion
evaluation for OWCP. In a December 7, 2011 report Dr. Weinstein indicated that he reviewed
the DVD and relied on it in rendering his opinion. OWCP also referenced the DVD in a Notice

of Proposed Termination dated March 15, 2012 and appellant referred to it in his appeal to the
Board.
The DVD is not found in the case record forwarded to the Board. Hence the Board finds
this case is not in posture for decision as the record before the Board is incomplete and would not
permit an informed adjudication of the case by the Board. The case must therefore be remanded
to OWCP to obtain the aforementioned DVD and for further reconstruction and assemblage
deemed necessary, to be followed by a de novo decision on the merits of the case.
IT IS HEREBY ORDERED THAT the May 21, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: December 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

